UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 OR ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 8, 2007 Commission file number 2-28286 The Bureau of National Affairs, Inc. A Delaware Corporation 53-0040540 (I.R.S. Employer Identification No.) 1801 South Bell St, (703) 341-3000 Arlington, Virginia 22202 (telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months nd (2) has been subject to the filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant is an accelerated filer, a large accelerated filer, or a non-accelerated filer. See definition of"accelerated filer and large accelerated filer" in Rule 12b-2 of theExchange Act. Large accelerated filer o Accelerated filero Non-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yes oNox The number of shares outstanding of each of the issuer's classes of common stock, as of September 15, 2007 was 12,092,374 Class A common shares, 17,470,451 Class B common shares, and 12,440 Class C common shares. TABLE OF CONTENTS Part I Item 1. Consolidated Financial Statements Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 7 Notes toCondensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controlsand Procedures 16 Part II Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters to a Voteof Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Exhibit 31.1 19 Exhibit 31.2 20 Exhibit 32 21 2 Table of Contents PART I-FINANCIAL INFORMATION THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE 36-WEEKS ENDED SEPTEMBER 8, 2, 2006 (Unaudited) (In thousands of dollars, except per share amounts) 36 Weeks Ended Sept. 8, 2007 Sept. 9, 2006 OPERATING REVENUES $ 237,886 $ 223,810 OPERATING EXPENSES: Editorial, production, and distribution 124,006 122,584 Selling 39,705 38,790 General and administrative 42,345 39,409 TOTAL OPERATING EXPENSES 206,056 200,783 GAIN (LOSS) ON DISPOSITIONS 92,364 (1 ) OPERATING PROFIT 124,194 23,026 INVESTMENT INCOME 3,597 3,395 INTEREST EXPENSE (3,293 ) (3,731 ) INCOME BEFORE INCOME TAXES 124,498 22,690 PROVISION FOR INCOME TAXES 47,310 8,282 NET INCOME 77,188 14,408 OTHER COMPREHENSIVE INCOME 265 314 COMPREHENSIVE INCOME $ 77,453 $ 14,722 EARNINGS PER SHARE $ 2.60 $ .48 WEIGHTED AVERAGE SHARES OUTSTANDING 29,657,820 30,133,368 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE 12-WEEKS ENDED SEPTEMBER 8, 2007 and SEPTEMBER 9, 2006 (Unaudited) (In thousands of dollars, except per share amounts) 12 Weeks Ended Sept. 8, 2007 Sept. 9, 2006 OPERATING REVENUES $ 81,344 $ 76,257 OPERATING EXPENSES: Editorial, production, and distribution 41,723 41,732 Selling 13,033 13,023 General and administrative 15,295 13,420 TOTAL OPERATING EXPENSES 70,051 68,175 GAIN (LOSS) ON DISPOSITIONS 92,364 (1 ) OPERATING PROFIT 103,657 8,081 INVESTMENT INCOME 1,174 1,002 INTEREST EXPENSE (1,183 ) (1,244 ) INCOME BEFORE INCOME TAXES 103,648 7,839 PROVISION FOR INCOME TAXES 39,867 2,835 NET INCOME 63,781 5,004 OTHER COMPREHENSIVE INCOME 202 993 COMPREHENSIVE INCOME $ 63,983 $ 5,997 EARNINGS PER SHARE $ 2.17 $ .17 WEIGHTED AVERAGE SHARES OUTSTANDING 29,360,323 30,034,941 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 8, 2007 and DECEMBER 31, 2006 (In thousands of dollars) (Unaudited) ASSETS September 8, 2007 December 31, 2006 CURRENT ASSETS: Cash and cash equivalents $ 27,833 $ 24,001 Short-term investments 14,722 23,877 Receivables (net of allowance for doubtful accounts of $1,879 in 2007 and $2,102 in 2006) 33,893 44,282 Inventories 4,255 3,699 Prepaid expenses 7,683 5,106 Deferred selling expenses 2,630 4,535 Deferred income taxes 2,880 1,984 Total current assets 93,896 107,484 MARKETABLE SECURITIES 104,821 94,063 PROPERTY AND EQUIPMENT: Land 23,642 4,250 Building and improvements 95,929 52,162 Furniture, fixtures and equipment 60,131 48,507 179,702 104,919 Less-Accumulated depreciation 52,895 79,083 Net property and equipment 126,807 25,836 DEFERRED INCOME TAXES 29,548 GOODWILL 61,790 61,790 INTANGIBLE AND OTHER AMORTIZABLE ASSETS, net 10,810 13,720 OTHER ASSETS 112 4,731 Total assets $ 398,236 $ 337,172 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 8, 2007 and DECEMBER 31, 2006 (In thousands of dollars) (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY September 8, 2007 December 31, 2006 CURRENT LIABILITIES: Current portion of long-term debt $ 10,500 $ 10,500 Payables and accrued liabilities 19,778 28,952 Dividends payable 5,323 Employee compensation and benefits payable 23,384 32,615 Income taxes payable 8,845 1,711 Deferred revenues 135,248 135,660 Total current liabilities 203,078 209,438 DEFERRED INCOME TAXES 2,923 LONG-TERM DEBT 41,500 44,500 POSTRETIREMENT BENEFITS, less current portion 83,787 77,279 OTHER LIABILITIES 1,388 1,360 Total liabilities 332,676 332,577 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock issued, $1.00 par value Class A - 30,000,000 shares 30,000 30,000 Class B - 24,634,865 shares 24,635 24,635 Class C - 2,531,680 shares 2,532 2,532 Additional paid-in capital 32,657 23,876 Retained earnings 189,900 123,431 Treasury stock, at cost - 27,865,734 shares in 2007 and 27,011,236 in 2006 (215,584 ) (201,034 ) Accumulated other comprehensive income (loss): Net unrealized gain on marketable securities 1,788 1,492 Foreign currency translation adjustment (272 ) (241 ) Minimum pension liability adjustment (96 ) (96 ) Total stockholders' equity 65,560 4,595 Total liabilities and stockholders' equity $ 398,236 $ 337,172 See accompanying notes to condensed consolidated financial statements 6 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE 36-WEEKS ENDED SEPTEMBER 8, 2007 and SEPTEMBER 9, 2006 (Unaudited) (In thousands of dollars) 36 Weeks Ended Sept. 8, 2007 Sept. 9, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 77,188 $ 14,408 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 6,227 6,035 Deferred income taxes 31,434 233 Gain on sales of securities (80 ) (245 ) Gain on sale of buildings (92,524 ) Others 882 687 Changes in operating assets and liabilities Receivables 9,112 6,316 Deferred revenues (412 ) 2,843 Payables and accrued liabilities 1,823 (1,290 ) Postretirement benefits (1,571 ) (912 ) Deferred selling expenses 1,905 873 Inventories (556 ) (1,385 ) Other assets and liabilitiesnet (1,974 ) (259 ) Net cash provided by operating activities 31,454 27,304 CASH FLOWS FROM INVESTING ACTIVITIES: Sale of buildings 106,090 Purchase of building (103,955 ) Purchase of equipment and furnishings (7,465 ) (1,576 ) Purchase of publishing assets (155 ) Capitalized software (341 ) (862 ) Investment securities sales and maturities 61,477 39,446 Investment securities purchases (64,822 ) (41,477 ) Net cash (used in) investing activities (9,171 ) (4,469 ) CASH FLOWS FROM FINANCING ACTIVITIES: Receipts for capital stock sales to employees 6,026 7,574 Purchases of treasury stock (16,081 ) (10,491 ) Payment of long-term debt (3,000 ) Dividends paid (5,396 ) (5,174 ) Net cash (used in) financing activities (18,451 ) (8,091 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 3,832 14,744 CASH AND CASH EQUIVALENTS, beginning of period 24,001 9,056 CASH AND CASH EQUIVALENTS, end of period $ 27,833 $ 23,800 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ 3,287 $ 3,630 Income taxes paid 8,459 5,769 See accompanying notes to condensed consolidated financial statements 7 Table of Contents THE BUREAU OF NATIONAL AFFAIRS, INC. Notes to Condensed Consolidated Financial Statements September 8, 2007 (Unaudited) NOTE 1:General The primary business of The Bureau of National Affairs, Inc., (BNA, or “the Company”) is the publishing of legal, regulatory, and general business advisory information in labor, economic, tax, health care, environment and safety, consulting, recruiting, and other markets to business, professional, and academic users, mainly in the U.S. BNA also provides printing services to customers in the mid-Atlantic region through its McArdle Printing Co., Inc. subsidiary. The Company’s software businesses develop, produce, and market tax and financial planning software and electronic tax forms for US customers. The Company’s financial reporting is based on 13 four-week periods. There are three periods (twelve weeks) in each of the first three fiscal quarters and four periods in the fourth fiscal quarter. The information in this report has not been audited. Results for the twelve and thirty-six weeks are not necessarily representative of the year because of the seasonal nature of activities. The financial information furnished herein reflects all adjustments (consisting only of normal, recurring adjustments) which are, in the opinion of management, necessary for a fair statement of the results reported for the periods shown and has been prepared in conformity with generally accepted accounting principles of the United States of America applied on a consistent basis. These financial statements should be read in conjunction with the Notes to Consolidated Financial Statements contained in the Company’s 2006 Annual Report to shareholders. Note disclosures which would substantially duplicate those contained in the 2006 Annual Report to shareholders have been omitted. Certain prior year balances have been reclassified to conform to the current year presentation. The reported amounts of certain assets and liabilities, and the disclosures of contingent assets and liabilities, result from management estimates and assumptions which are required to prepare financial statements in conformity with accounting principles generally accepted in the United States of America. Estimates and assumptions are used for measuring such items as postretirement benefits, deferred tax assets, and the allowance for doubtful accounts, and for evaluating the possible impairment of intangible assets and goodwill. Accordingly, estimates and assumptions may also affect the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 2:Major Transaction On August 8, 2007, the Company completed the simultaneous sale of its three Washington, D.C., headquarters buildings and land to affiliates of Vornado Realty Trust, Inc. (Vornado) for $111 million, and the purchase from Vornado, for $104 million, of a newly renovated building and land in Arlington, Virginia, that serves as its new headquarters. The property sales and purchase transactions were accomplished through a tax-deferred “like-kind” exchange pursuant to Section 1031 of the Internal Revenue Code. After closing and related costs, BNA received cash proceeds of $2.1 million. A pre-tax gain of $92.5 million was recognized in the operations of the publishing segment on the transaction. After deferred taxes of $36.1 million, the net gain amounted to $56.4 million, or $1.90 per share. 8 Table of Contents NOTE 3: Revenues & Deferred Revenues The Company derives revenues from publishing and software product sales and from printing and other services. The majority of publishing sales are by subscription, primarily for one year.Subscription revenues and related sales commission expenses are deferred and amortized over the subscription terms.The Company licenses information content to certain online service providers for access by their customers, and is paid royalties based on usage measurements. Revenues related to multi-year arrangements that included minimum annual usage royalties were recognized evenly over the entire contract term from the point at which they became fixed and determinable, and amounts received in excess of the minimum amounts were recognized when earned. In the fourth quarter of 2006, the Company and itslicenseesagreed to eliminate minimum annual royalties so that, on a prospective basis, revenues from these arrangements are based on usage. Revenues from other publishing products, such as books, research reports, and special reports are recognized when the products are shipped, net of a reserve for returns when the right of return exists. The majority of software sales are bundled arrangements which include a one-year software program license term and post-sale support, including telephone support and program updates (when and if available) during the license term. Revenues, and related commissions and royalty expenses, are deferred and recognized ratably over the license and post-sale support term. However, when the sale includes a specified upgrade (a specific future program enhancement promised to customers), all revenue is deferred until that specified upgrade is delivered, and then amortized ratably over the remaining term. Revenues from sales of software products with updates provided periodically over a license term, typically one year, are recognized ratably over the license terms. Revenues from printing services are recognized when the materials are shipped or, if delivery is deferred at the customer’s request, when title and risk-of-loss transfer. Revenues from consulting, software data conversion, and training are recognized when the services have been completed.Revenues from event-related activities, such as conferences, are recognized when the event has been completed. Deferred revenues consist almost entirely of deferred subscription and software license and post-sale support revenues. NOTE 4:Inventories Inventories consisted of the following (in thousands): September 8, 2007 December 31, 2006 Materials and supplies $ 2,013 $ 1,969 Work in process 1,256 539 Finished goods 986 1,191 Totals $ 4,255 $ 3,699 9 Table of Contents NOTE 5:Intangible and Other Amortizable Assets and Goodwill Intangible and other amortizable assets were as follows (in thousands of dollars): September 8, 2007 December 31, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Software $ 25,968 $ (18,619 ) $ 25,627 $ (16,995 ) Customer Lists 7,151 (6,611 ) 6,996 (6,276 ) Copyrights 9,145 (6,263 ) 9,145 (5,630 ) Other 130 (91 ) 1,171 (318 ) Total $ 42,394 $ (31,584 ) $ 42,939 $ (29,219 ) Amortization expense for the above assets was $3,406,000 and $3,608,000, respectively, in the firstthree quarters of 2007 and 2006. Goodwill is assigned to the reportable segments as follows: publishing $38,422,000; printing $917,000; and software $22,451,000. NOTE 6: Employee Benefit Plans The Company has noncontributory defined benefit pension plans and provides retiree health care and life insurance benefits (other postretirement benefits) for certain of its employees.The net periodic benefit expense is based on estimated values provided by third party actuaries. The components of net periodic benefit expense were as follows (in thousands of dollars): 12 Weeks Ended 36Weeks Ended 09/08/07 09/09/06 09/08/07 09/09/06 Pension Benefits: Service cost $ 1,845 $ 1,884 $ 5,536 $ 5,649 Interest cost 2,596 2,401 7,788 7,203 Expected return on plan assets (3,339 ) (2,781 ) (10,016 ) (8,343 ) Amortization of prior service cost and net actuarial loss 88 466 263 1,398 Total $ 1,190 $ 1,970 $ 3,571 $ 5,907 Other Postretirement Benefits: Service cost $ 1,309 $ 1,294 $ 3,926 $ 3,884 Interest cost 1,893 1,807 5,679 5,420 Expected return on plan assets (520 ) (491 ) (1,560 ) (1,474 ) Amortization of prior service cost and net actuarial loss 473 597 1,420 1,790 Total $ 3,155 $ 3,207 $ 9,465 $ 9,620 Pension plan contributions were $14 million in 2006 and are expected to be $14 million in 2007. Plan contributions amounted to $12 million for the first three quarters of 2007 and $14 million for the first three quarters of 2006. 10 Table of Contents NOTE 7:Segment Information In thousands of dollars: 12 Weeks Ended: Total Operating Revenues Intersegment Operating Revenues External Operating Revenues Operating Profit September 8, 2007 Publishing (a) $ 67,456 $ $ 67,456 $ 101,554 Printing 10,378 2,337 8,041 520 Software 6,398 551 5,847 1,583 Total $ 84,232 $ 2,888 $ 81,344 $ 103,657 September 9, 2006 Publishing $ 61,898 $ $ 61,898 $ 6,193 Printing 11,723 2,551 9,172 959 Software 5,581 394 5,187 929 Total $ 79,202 $ 2,945 $ 76,257 $ 8,081 36 Weeks Ended: September 8, 2007 Publishing (a) $ 195,713 $ $ 195,713 $ 116,388 Printing 29,896 6,862 23,034 1,512 Software 20,815 1,676 19,139 6,294 Total $ 246,424 $ 8,538 $ 237,886 $ 124,194 September 9, 2006 Publishing $ 183,162 $ $ 183,162 $ 15,955 Printing 31,636 7,480 24,156 2,947 Software 17,989 1,497 16,492 4,124 Total $ 232,787 $ 8,977 $ 223,810 $ 23,026 (a) Operating profit includes $92,524 gain on sale of headquarters. NOTE 8:Stockholders' Equity There is no established public trading market for any of BNA's three classes of stock. However, employees may purchase the Company’s Class A stock through its Stock Purchase and Transfer Plan and the BNA 401(k) plan (the Plans). Semi-annually, the Board of Directors establishes the price at which shares can be bought or sold and declares dividends. Dividends of $.18 per share were declared in March and September of 2007, and $.17 per share were declared in March and September of 2006. Effective January 1, 2006, the Company adopted SFAS No. 123R,Share Based Payment (FAS 123R). The Company determined that the sale of its shares to employees under the Plans did not meet the criteria established under FAS 123R to be considered noncompensatory, and that certain shares issued under the Plans are required to be classified as liabilities on the Company’s balance sheet and carried at the estimated fair value at each reporting period. In the first quarter of 2007, the Company changed the Plans so that the sales of its shares to employees meet the criteria to be considered noncompensatory, and these shares are not required to be classified as liabilities.Compensation expense, related to compensatory shares sold during 2006, was $258,000 and $316,000, respectively, in the first three quarters of 2007 and 2006. 11 Table of Contents Treasury stock as of September 8, 2007 and December 31, 2006, respectively, consisted of: Class A, 18,188,527 and 17,135,345 shares; Class B, 7,157,967 and 7,356,651 shares; and Class C, 2,519,240 and 2,519,240 shares.As of September 8, 2007, authorized shares of Class A, Class B, and Class C shares were 30,000,000, 30,000,000, and 5,000,000, respectively. The Company’s stockholders, when selling stock, are required to first tender them to the Company. The Company has supported the continuance of employee ownership through its practice of repurchasing stock tendered by stockholders, but is not required to do so. Capital stock with a market value of $17 million as of September 8, 2007, is known or expected to be tendered during the next twelve months.The actual amount will likely be higher. NOTE 9: Commitments and Contingencies, and Related-Party Transactions The Company is involved in certain legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on the consolidated financial statements. The Company indemnifies certain of its customers for potential copyright infringement lawsuits related to the use of its products. Any exposure related to these indemnifications is believed to be remote. A director of one of the Company's subsidiaries is a shareholder of a law firm that provides the subsidiary with editorial services.Fees incurred for these services were $4,185,000 and $3,928,000 in the first three quarters of 2007 and 2006 respectively. NOTE 10:Recent Accounting Pronouncements The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 (FIN 48), effective January1,2007. There was no effect on the financial statements as a result of implementing FIN 48. As of the adoption date, the amount of unrecognized tax benefits was $1.7 million, of which $1.1 million would reduce the effective tax rate. At the end of the third quarter 2007, the amount of unrecognized tax benefits was $2.0 million, of which $1.3 million would reduce the effective tax rate. We expect our unrecognized tax benefits to decrease by approximately $1.3 million over the next 12 months for state tax positions related to prior years by expiration of the statute of limitations and audit settlements. All federal income tax returns are closed for years before 2003. State tax returns that remain subject to examination range from 2001 to 2005. The Company recognizes interest accrued on any unrecognized tax benefits in interest expense and penalties as a miscellaneous general and administrative expense. As of January 1, 2007, the Company has accrued interest in the amount of $297,000 associated with any unrecognized tax benefits. $316,000 of interest expense associated with unrecognized tax benefits was recognized during the first three quarters of 2007. 12 Table of Contents PART I Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations The following discussion should be read along with the unaudited consolidated financial statements included in this Form 10-Q, as well as the Company’s 2006 Annual Report to shareholders, which provides a more thorough discussion of the Company’s business and operations. This interim report is intended to provide an update of the disclosures contained in the 2006 Annual Report to shareholders and, accordingly, disclosures which would substantially duplicate those contained therein have been omitted. Forward-Looking Statements This management discussion contains certain statements that are not statements of historical fact but are forward-looking statements. The use of such words as “believes,” “expects,” “estimates,” “could,” “should,” “will,” and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, which could cause actual results to differ from those projected. Readers are cautioned not to place undue reliance on these forward-looking statements which speak only as of the date hereof. Overview BNA operates in three business segments-publishing, printing, and software. The publishing segment, which generated 81 percent of consolidated 2006 revenues, provides legal, regulatory, and general business advisory information in labor, economic, tax, health care, environment and safety, consulting, recruiting, and other markets to business, professional, and academic users. Sales are made principally through field sales representatives. The printing segment provides services to mid-Atlantic area customers, including the BNA publishing segment, other publishers, financial institutions, trade associations, professional societies, other non-profit organizations, and governmental organizations. The software segment provides tax and financial planning software to accountants, lawyers, tax and financial planners, government agencies, corporations, and others. BNA’s ongoing success is dependent upon: the quality of its products and services; its highly trained and motivated employees; its key relationships with suppliers; and the customers’ need for ongoing information regarding changes in legal, regulatory, tax, and business practices and trends. In addition to ongoing efforts to improve and provide more product offerings and to operate more efficiently, BNA has been engaged in several multi-year strategic initiatives related its major publishing activities. One initiative has been the development of a next-generation Web platform for BNA's electronic information products and the migration of products to it. In 2001, BNA released its first product hosted on BNA's Web Delivery System (BWD), an internally developed Web platform. The functionality of BWD continued to be developed over the next several years, and migration of products to the new platform during this period was careful and deliberate. With BWD development essentially completed by late 2005 and with electronic products at over 65 percent of BNA's legal and regulatory subscription base, a decision was made to add substantial resources to the migration effort with the aim of completion by mid-2008. This migration investment will increase expenses in the interim. 13 Table of Contents BNA pursues a platform-neutral policy in its information content offerings, allowing customers to choose their format preference. BNA's products have been available for transactional access on the major legal online servicesLexis and Westlawfor many years. Beginning in 2003, based on revised license agreements, BNA began to sell subscriptions to subject libraries on these networks, and these have been very popular with major law firms and law schools. In addition, as a result of new license agreements, BNA began to sell subscriptions to its tax content products on CCH's tax network in late 2005 and on RIA's tax network in early 2006. These networks, in addition to BNA's online networks and print, provide customers with a variety of options. Another major initiative to improve revenue growth was a realignment of the field sales force. In 2004, BNA reorganized its geographically-based, general field sales force into three customer-centric segmented divisions: Corporate, Legal, and Tax & Accounting. The transition was difficult, but subscription business growth in 2005-06, also enhanced by the license agreements, was the highest since 1998. Results of Operations Thirty-six weeks 2007 compared to thirty-six weeks 2006 BNA’s consolidated revenues and profits continued to show improvement in the first three quarters of 2007 compared to 2006, reflecting better results for the publishing and software segments, but lowerrevenues and profit for the printing segment. Consolidated revenues increased 6.3 percent to $238 million compared to 2006 and consolidated operating expenses were up just 2.6 percent.Year-to-year operating comparisons were favorably affected by the deferral of certain publishing and software segment revenues in 2006 and a gain on the sale of the headquarters buildings. As described in Note 2 above, on August 8, 2007, BNA completed its previously announced Section 1031 tax-deferred “like kind” exchange to simultaneously sell its three Washington, D.C. headquarters buildings and land and acquire a new headquarters building and land in Arlington, VA. Net of closing and related costs, BNA received proceeds of $106 million and paid $104 million for the building it acquired. A $92.5 million pre-tax gain was recognized, all but $2.1 million of which was tax deferred.The after-tax gain was $56.4 million. Net income for the first three quarters was $77.2 million compared to $14.4 million in 2006. Earnings per share were $2.60 for the first three quarters versus $.48 in 2006. Exclusive of the gain on the sale of the buildings, the consolidated operating profit of $31.8 million was 38 percent higher than last year, net income was $20.8 million and earnings per share were $.70. Publishingsegment revenues were up 6.9 percent compared to the prior year. BNA Parent and Tax Management subscription and online revenues were up 5.7 percent due to business growth and a $3.7 million increase in certain royalty revenues from online vendors. (During the first three quarters of 2006, certain license royalty revenues were deferred due to financial reporting rules for multi-year agreements. The Company and its licensees amended the agreements, effective in the fourth quarter 2006, so that prospectively, the revenue accounting for royalties from these agreements reflects the underlying economics of the transactions, and the deferred revenues were recognized in the fourth quarter). BNA Books revenues, up $2.9 million, or 59 percent, benefited from more title releases compared to 2006. Kennedy Information’s revenues were up 22 percent due to an increase in research report sales. The other publishing units' revenueswere down slightly from 2006 results. Publishing operating expenses were up just 2.7 percent mostly due to higher outside services and moving costs, but lower employment costs.Exclusive of the gain on the building sales, the operating profit for the publishing segment increased 51 percent to $24 million. 14 Table of Contents Printing segment total revenues were down 5.5 percent compared to 2006.Commercial sales were down 4.6 percent. Intersegment revenues, expected to decline as publishing segment subscribers continue to migrate from print to electronic products, were down 8.3 percent. Operating expenses were down 1.1 percent, reflecting lower production costs.The operating profit was $1.5 million in 2007, compared to $2.9 million in 2006. The software segment (which combines the operations of STF Services Corporation and BNA Software, a division of Tax Management, Inc.) total revenues increased 15.7 percent compared to 2006 while expenses were up only 4.7 percent.BNA Software revenues increased 36 percent or $4.3 million (including $3.7 million from BNA Corporate Tax Planner) from the first three quarters of 2006. No revenues were recognized for BNA Corporate Tax Planner software until the fourth quarter of 2006 due to a specified upgrade. Operating expenses were up 7.2 percent. BNA Software’s operating profit was $4.4 million in 2007 compared to $908,000 in the same period of 2006. STF total revenues declined 25 percent compared to 2006, mostly due to the loss of a forms license contract.Operating expenses, reflecting cost efficiencies were down 5.6 percent, but STF recorded a 42 percent decrease in its operating profit.The total software segment’s operating profit increased 53 percent to $6.3 million. Investment income increased slightly, reflecting higher yields, offset by lower gains on sales of securities. Interest expense was lower due to lower term debt balances. Other comprehensive income reflected a smaller unrealized holding gain in 2007. Twelve weeks 2007 compared to twelve weeks 2006 For the third quarter only, consolidated revenues increased 6.7 percent. Publishing segment and software segment revenues were both up, 9.0 percent and 14.6 percent, respectively, while printing segment revenues were down 11.5 percent. Operating expenses were up 2.8 percent. The revenue and expense factors mentioned above, and particularly strong sales for BNA Books affected third quarter comparisons. Net income, including the gain on the sale of the buildings, was $63.8 million, compared to $5.0 million in 2006, and earnings per share for the quarter were $2.17 in 2007 and $.17 in 2006. Not including the gain, Operating profit was up 40 percent, net income was $7.3 million, and earnings per share were $.25. Outlook. The revenue and profit increases reflected in the first three quartersresults are not indicative of full year results. Revenue and profit comparisons of 2007 compared to 2006 were improved by certain online and software revenue deferrals in 2006 that willreverse in the fourth quarter of 2007. In addition, comparisons were boosted by particularly strong starts by BNA Books and Kennedy. Except for the printing segment, the results to date are in line with our expectations, and we expect that full-year 2007 results will show higher revenues and higher profits, even after adjusting for the effects of the large 2007 gain on sale of the Company’s D.C. real estate, the one-time 2007 moving costs related to the move of operations from D.C. to Virginia, and the 2006 goodwill impairment expense. Financial Position Customer cash receipts were up 6.0 percent, operating expenditures increased 4.8 percent, and cash provided from operating activities increased 15.2 percent in the first three quarters of 2007 to $31.5 million. Cash used for investing activities was $9.2 million. Net proceeds from the buildings exchange was $2.1 million, capital expenditures amounted to $8.0 million and net cash used for securities investments totaled $3.3 million. Cash used for financing activities netted to $18.5 million. Capital stock repurchases were $16.1 million and the Company paid cash dividends of $5.4 million. Debt principal repayments amounted to $3.0 million, and receipts for sales of capital stock to employees totaled $6.0 million. 15 Table of Contents With over $147 million in cash and investment portfolios, the financial position and liquidity of the Company remains very strong. The cash flows from operations, along with existing financial reserves and proceeds from the sales of capital stock, have been sufficient in past years to meet all operational needs, new product introductions, debt repayments, pension contributions, most capital expenditures, and, in addition, provide funds for dividend payments and the repurchase of stock tendered by shareholders. Should more funding become necessary or desirable in the future, the Company believes that it has sufficient additional debt capacity based on its operating cash flows. Item 3. Quantitative and Qualitative Disclodures about Market Risk There have been no material changes in market risk since December 31, 2006. Item 4. Controls and Procedures Management previously disclosed two material weaknesses in internal control over financial reporting existing as of December 31, 2006 in its annual report on Form 10-K; that the Company lacked adequate personnel with technical expertise to identify complex sales transactions that require an in-depth technical accounting analysis to ensure that revenues are accounted for in accordance with generally accepted accounting principles; and that the Company lacked sufficient general controls over its computerized information systems to ensure the proper operation of those systems as it relates to the Company’s reporting process. Late in the second quarter, the Company added personnel to address the first material weakness in internal control identified above. Specifically, a revenue accounting manager was hired by the accounting group to identify, review, and analyze complex sales transactions for proper recording of revenues, and to establish procedures necessary to maintain oversight.The Company continues to be actively engaged in remediation efforts to address the material weakness in general controls over its computerized information systems.Furthermore, Grant Thornton has been engaged by the Company to facilitate compliance with the various requirements of Sarbanes-Oxley including the design, testing and remediation of various policies and procedures.The sufficiency of remediation efforts undertaken in relation to the aforementioned material weaknesses will be determinable by year-end. As of the end of the period covered by this report, the Company conducted an evaluation, under the supervision and with the participation of its management, including the Company’s Chief Executive Officer (CEO) and the Chief Financial Officer (CFO), of the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934). Based on the two material weaknesses described above, the Company’s CEO and CFO concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were ineffective. 16 Table of Contents PART IIOther Information Item 1. Legal Proceedings There were no material legal proceedings. Item 1A. Risk Factors There were no material changes from therisk factors as previously disclosed in item 1A of Part I of the Company's 2006 Annual report on Form 10-K. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the twelve weeks ended September 8, 2007, the Company purchased shares of its common stock, as noted in the table below. The Company is not engaged in share repurchases related to a publicly announced plan or program. Four-week Period Total Number of Shares Purchased Average Price Paid per Share June 17, 2007-July 14, 2007 74,612 $14.75 July 15, 2007- August 11, 2007 52,110 $14.75 August 12, 2007 – September 8, 2007 19,739 $14.75 Item 3. Defaults upon Senior Securities There were no defaults upon senior securities. Item 4. Submission of Matters to a Vote of Security Holders There were no matters submitted to a vote of securities holders during the quarter ended September 8, 2007. Item 5. Other Information No other information is presented herein. Item 6. Exhibits 31.1 Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. section 1350. 31.2 Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. section 1350. 32 Certification of the CEO and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. section 1350. 17 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The Bureau of National Affairs, Inc. Registrant 10/19/07 s/Paul N. Wojcik Date Paul N. Wojcik Chairmanand Chief Executive Officer 10/19/07 s/Robert P.Ambrosini Date Robert P. Ambrosini Chief Financial Officer 18
